Title: Lyman Spalding to Thomas Jefferson, 30 March 1818
From: Spalding, Lyman
To: Jefferson, Thomas


                    
                        Honoured Sir,
                        New York,
30 March, 1818.
                    
                    You will be pleased to permit me to enclose to your address, the circular for a national Pharmacopoeia.
                    
                        I have the honour to be, sir,  yours.
                        L— Spalding.
                    
                